Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 37 are pending.  
Claims 1, 15, 16, 21 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein a processor in a network, obtaining information regarding network traffic flows, such that the obtained information comprises traffic pattern information and packet destination information, and wherein utilizing a processor, generating a classification model based on the obtained traffic pattern information and packet destination information, and wherein a classification model comprising classification rules for classifying network traffic as normal or anomalous, and wherein generation of the classification model further comprises training the classification model based on an Internet Protocol (IP) address, the IP address corresponding to a first attempt by a specified host to communicate with a computer in a specified country, the specified country corresponding to a location of a computer assigned to the IP address, and wherein classifying the network traffic as anomalous or normal based on the generated classification model, and wherein initiating at least one mitigation action based on the network traffic being classified as anomalous, in addition to the other limitations in the specific manner as recited in claims 1 - 37.  
  
Claims 2 - 14, 22 - 33, 35 - 37 are allowed due to allowed base claim 1.  
Claims 17 - 20 are allowed due to allowed base claim 16.  
Claim 34 is allowed due to allowed base claim 21.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                        7-11-2022Primary Examiner, Art Unit 2452